MARCUS, Justice.
Don E. Davis was charged by bill of information with attempted simple burglary. La.R.S. 14:27; La.R.S. 14:62. After trial by jury, he was found guilty as charged and was thereafter sentenced to serve one year at hard labor. The district attorney subsequently filed a bill of information against defendant under La.R.S. 15:529.1 charging him with being an habitual offender. It was alleged that, in addition, to the present felony conviction for attempted simple burglary, defendant had been convicted in 1973 of the crime of simple burglary, also a felony. After a hearing, the trial judge found defendant guilty of being an habitual offender, vacated the previous sentence imposed, and *822sentenced him to serve two years at hard labor. Defendant appeals from his conviction and sentence.
Defendant made two objections during the course of the trial. However, defendant notified the trial judge that he would perfect no assignments of error on appeal and, in brief to this court, now considers that the two objections made at trial have no merit. Consequently, absent errors designated in assignment of errors, the scope of our appellate review is limited to the consideration of errors that are discoverable by a mere inspection of the pleadings and proceedings and without inspection of the evidence. La.Code Crim. P. art. 920(2), as amended, La.Acts 1974, No. 207, § 1. We have scrutinized the record for such errors and have found none.
DECREE
For the reasons assigned, the conviction and sentence are affirmed.